721 N.W.2d 583 (2006)
Fred W. BRZOZOWSKI and La Verne S. Brzozowski, Plaintiffs-Appellees,
v.
Arthur W. WONDRASEK and Mary Wondrasek, Defendants-Appellants, and
Sheila Fink, Intervening Plaintiff.
Docket Nos. 130191, 130192. COA Nos. 256701, 259098.
Supreme Court of Michigan.
September 27, 2006.
On order of the Court, the application for leave to appeal the November 10, 2005 judgment of the Court of Appeals is considered, and it is DENIED, because we are not persuaded that the questions presented should be reviewed by this Court.